Citation Nr: 9906013	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
post traumatic stress disorder, at that time rated as 30 
percent disabling.  The veteran filed a timely notice of 
disagreement regarding this decision, initiating this appeal.  
The veteran has subsequently been awarded an increased 
rating, to 50 percent, for his post traumatic stress 
disorder; however, since there has been no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, the increased rating 
issue remains in appellate status.

Also in the February 1996 rating decision, the RO found no 
new and material evidence had been submitted with which to 
reopen the veteran's claim for service connection for a back 
disability.  An appeal was initiated on this issue.  

Both issues were initially presented to the Board in October 
1997, at which time they were remanded for additional 
development.  In a November 1998 rating decision, the RO 
determined the veteran had submitted new and material 
evidence regarding his service connection claim for a back 
disability, and reopened this claim.  Notwithstanding the 
RO's finding of new and material evidence, the Board must 
make its own determination regarding this issue. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  As such, the 
question of whether new and material evidence has been 
submitted will be considered before the merits of the case 
are discussed. 


FINDINGS OF FACT

1.  The veteran's post traumatic stress disorder renders him 
substantially incapable of obtaining or retaining gainful 
employment.

2.  In a March 1991 rating decision, the veteran's 
application to reopen his claim for service connection for a 
back disability was denied, and no timely appeal was filed 
thereafter.  

3.  Subsequent to the March 1991 rating decision, the veteran 
filed new and material evidence regarding his claim for 
service connection for a back disability.  

4.  The veteran has L4-5 disc herniation, with degenerative 
changes at all levels of the lumbosacral spine, as a result 
of  injury incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for post traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132, Diagnostic Code 9411 (1998).  

2.  The veteran's claim of service connection for a back 
disability is reopened, based on the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).  

3.  Service connection is warranted for L4-5 disc herniation, 
with degenerative changes at all levels of the lumbosacral 
spine. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had a 
history of recurrent lower back pain at the time he entered 
service in August 1967.  A back sprain was noted after an on-
the-job injury prior to service.  On his physical examination 
the medical report box for a spine or musculoskeletal 
abnormality was checked, but a handwritten notation indicated 
"no abnormality".  Ultimately, the veteran was deemed 
qualified for service.  

After beginning active duty, the veteran reported back pain 
on several occasions.  In August 1967, the veteran reported 
that his pre-service back injury was again causing him lower 
back pain.  He was given medication.  A September 1967 
clinical record again notes back pain.  In January 1968, the 
veteran returned to sick call for treatment of lower back 
pain due to an "old injury".  He was given medication.  
Three days later he returned with continued complaints of 
pain, and a lumbosacral sprain was diagnosed.  A February 
1968 x-ray noted slight narrowing of the C5-S1 disc space, 
but a diagnosis was deferred.  A postural backache was 
suspected.  Further complaints of lower back pain were noted 
in the veteran's records throughout 1968.  His diagnoses 
included acute spasm of the erect spinal muscles, chronic 
lower back pain, and a possible sciatica.  In March 1968, the 
examiner told the veteran his disability was not "as bad as 
he thinks".  X-rays of the lumbosacral spine were normal.  

In June 1969, the veteran was given an orthopedic 
consultation in response to his long reported history of 
lower back pain.  He was noted to be 40 pounds overweight, 
and had "quite a bit of lordosis".  X-rays showed hyper-
lordosis of the lumbosacral spine.  It was recommended he 
lose weight.  A July 1969 service separation examination 
noted the veteran's history of recurrent back pain, but found 
no spinal or musculoskeletal abnormality at that time.  

Within a few months after his service discharge, the veteran 
was treated at a VA medical center for lower back pain.  The 
muscles of the back were described as spastic, more so on the 
right side.  Medication was prescribed.  

In September 1970, the veteran's claim for service connection 
for a back disability was denied.  He did not file a timely 
notice of disagreement regarding this decision.  At the time, 
only a portion of the veteran's service medical records were 
available.  

Thereafter, the veteran sought intermittent treatment at VA 
medical facilities.  He made repeated claims of lower back 
pain, and was treated for such pain with medications, rest, 
and physical therapy.  In March 1991, his application to 
reopen the service connection claim for a back disability was 
denied for a lack of new and material.  He did not appeal.  

In March 1994, he was granted a CT scan of the lumbar spine.  
A L4-5 disc herniation was diagnosed, and degenerative 
changes were seen at all levels of the lumbosacral spine.  

The veteran again sought in June 1995 to reopen his service 
connection claim for a back disability.  An increased rating 
for post traumatic stress disorder was also requested.  

The veteran was afforded a VA psychiatric examination in 
October 1995.  He reported helplessness and hopelessness in 
his outlook for the future.  Nightmares, paranoia, and a 
grossly exaggerated startle response were also noted.  His 
post traumatic stress disorder was described as "moderately 
severe".  

In a February 1996 rating action, the veteran's application 
to reopen a service connection claim for a back disability 
was denied, as was his increased rating claim for post 
traumatic stress disorder.  He appealed both these decisions.  



A personal hearing at the RO was afforded the veteran in 
December 1996.  He reported an inability to obtain or sustain 
gainful employment, as well as virtual isolation from most 
social settings.  Regarding his back pain, he reported 
chronic pain in the back since his discharge from service.  

In August 1996 a letter was received from the local veteran's 
center concerning the veteran's psychiatric disability.  The 
author, a readjustment counseling therapist at the center who 
had seen the veteran on several occasions, described him as 
"completely unemployable", having "regressed 
significantly" over the years.  His Global Assessment of 
Functioning (GAF) score was 42.  

Both issues were initially presented to the Board in October 
1997, at which time they were remanded for additional 
development.  Following the remand, the RO was able to obtain 
additional service medical records pertaining to the veteran.  

A new VA psychiatric examination was afforded the veteran in 
December 1997.  He reported nightmares, poor sleep, crowd 
avoidance, social isolation, and depression.  On objective 
examination, a depressed mood was evident, with constricted 
affect.  He was "emotional and solemn" while discussing 
Vietnam.  The examiner found the veteran's social dysfunction 
to be "severe", and his ability to obtain employment was 
"impaired"; no degree of impairment was specified.  A GAF 
score of 45 was indicated.  

In a November 1998 rating decision, the RO determined the 
veteran had submitted new and material evidence regarding his 
service connection claim for a back disability, and reopened 
the claim.  It was again denied.  




Analysis
I. Increased rating - Post traumatic stress disorder

The veteran's claim for entitlement to an increased rating 
for his service-connected post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
After reviewing the record, including actions completed 
pursuant to the Board's remand, the Board finds that the duty 
to assist the veteran has been met.  38 U.S.C.A. § 5107(a) 
(West 1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases wherein a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in December 1997, and reconsidered 
his claim under all applicable laws and regulations in 
November 1998; nevertheless, his claim remained denied.  

Post traumatic stress disorder is evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 9411.  Under this 
code, prior to the amendments of November 7, 1996, a 70 
percent rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.

As amended effective November 7, 1996, the rating criteria 
provide for a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

For the reasons to be discussed below, the medical evidence 
establishes that a 100 percent (total) disability rating is 
warranted for the veteran's post traumatic stress disorder.  

Considering the veteran's symptoms first in light of the 
criteria in effect prior to November 1996, the medical 
evidence has indicated on several occasions that the veteran 
is unemployable due to his post traumatic stress disorder, 
based on the assessment of qualified medical experts.  He has 
consistently reported nightmares, flashbacks, depressed mood, 
crowd avoidance, and hypervigilance, and he has been unable 
to hold a job since 1995.  His Global Assessment of 
Functioning score has been 40-50 according to the most recent 
assessments.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  According to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), a Global Assessment of 
Functioning score between 41-50 represents "serious 
impairment in social, occupational, or school functioning".  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., pp. 46-47 (1994).  At 
the time of the veteran's most recent VA psychiatric 
examination, in December 1997, his social dysfunction was 
described as "severe" by the expert medical examiner.  The 
veteran's usual counselor, who has treated the him on a 
regular basis, described him as "completely unemployable" 
with significant regression over the years, according to an 
August 1995 statement.  

The totality of the record suggests the veteran is 
demonstrably unable to obtain or retain employment, as would 
warrant a 100 percent disability rating under the criteria in 
effect prior to November 1996.  There is no significant 
medical evidence to the contrary, and sufficient examination 
and treatment have been afforded the veteran in this case.  
In light of 38 C.F.R. §§ 4.3 and 4.7, described above, his 
Global Assessment of Functioning score and diagnosis of 
"severe" social impairment are sufficient to warrant an 
increased (total) rating to 100 percent.  


II. New and material evidence - back disability

A claim for service connection for lumbosacral spine 
disability was last denied by the RO in March 1991.  The RO's 
decision is final in the absence of a timely appeal, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  When determining whether new and 
material evidence has been submitted to warrant reopening 
under 38 U.S.C.A. § 5108, consideration must be given to all 
of the evidence submitted since the last final disallowance 
of the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence is that 
which is not cumulative or redundant of previously considered 
evidence; material evidence is that which is relevant and 
probative to the issue at hand, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

In support of the application to reopen his service 
connection claim, the veteran has submitted additional VA 
medical records, service medical records, and his own 
testimony.  For the reasons to be discussed below, at least 
part of this evidence is new and material.  

The additional service medical records most clearly qualify 
as new and material evidence.  These records contain reports 
of and treatment for a back disability, making them relevant 
and probative of the question at issue, and they were not 
previously of record at the time of the last final decision.  
For this reason, these records constitute new and material 
evidence.  38 C.F.R. § 3.156 (1998).  

In summary, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disability, and the March 1991 RO decision is 
reopened.  It follows that the claim should be considered on 
the merits.  


III. Service connection - back disability

When the Board addresses in its decision a question that was 
not the basis of the appeal, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the veteran has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, however, the veteran 
will not be prejudiced by adjudication of his claim at this 
time on the basis of all the evidence, since his claim for 
service connection for a back disability is being granted.  

The veteran seeks service connection for a back disability.  
The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Under 38 U.S.C.A. §§ 1111, the veteran is presumed to be in 
sound condition, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment in service.  However, this presumption may be 
rebutted in instances where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).  

The veteran's service entrance medical examination clearly 
notes a history of recurrent back pain claimed by the 
veteran, stemming from an on-the-job injury resulting in a 
back "sprain".  While this evidence clearly indicates some 
sort of back trouble prior to service, history provided by 
the veteran of a pre-service disability recorded at the time 
of the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) 
(1998); see Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In the present 
case, there are no medical records providing a specific 
diagnosis of a back disability prior to service, and the 
veteran's service entrance examination does find him fit for 
service, despite his medical history.  For these reasons, the 
presumption of soundness afforded under 38 U.S.C.A. § 1111 
will not be considered rebutted at this time.  

Subsequent to his entrance into service, the veteran had 
numerous reports of back pain.  On at least one occasion 
lordosis of the spine was noted, and on another occasion x-
rays of the spine demonstrated disc space narrowing at L5-S1.  
Complaints of back pain continued after the veteran's service 
separation.  In October 1969, just a few months after his 
service separation, the veteran was treated for lower back 
pain.  Muscles on both sides of his back were described as 
spastic.  

Thereafter, the veteran sought intermittent treatment at VA 
medical facilities.  He made repeated claims of lower back 
pain, and was treated for such pain with medications, rest, 
and physical therapy.  He also testified at his December 1996 
personal hearing that his lower back pain following service 
was chronic and severe, eventually forcing him to give up his 
job.  

The veteran's current medical records, including a March 1994 
CT scan of the lumbosacral spine, indicate L4-5 disc 
herniation, with degenerative changes at all levels of the 
lumbosacral spine.  

The totality of the record suggests a chronic lower back 
disability first incurred in or aggravated by service and 
continuing thereafter without evidence of an intercurrent 
cause.  38 C.F.R. § 3.303(b) (1998).  Currently, the veteran 
has L4-5 disc herniation, with degenerative changes at all 
levels of the lumbosacral spine, as verified by a recent VA 
CT scan.  Application of the reasonable doubt doctrine 
suggests service connection for this disability is warranted.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

1.  An increased rating, to 100 percent, is warranted for the 
veteran's post traumatic stress disorder.  

2.  New and material evidence having been presented, the 
veteran's claim for service connection for a back disability 
is reopened.  

3.  Service connection is granted for L4-5 disc herniation, 
with degenerative changes at all levels of the lumbosacral 
spine.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

